Title: To Thomas Jefferson from John Laval, 16 April 1823
From: Laval, John
To: Jefferson, Thomas

Sir,Philadelphia
April 16th 1823After diligent inquiry, I have ascertained that no bookseller, in Philadelphia, has received a Copy of Las Casas in french, I have reason to doubt that any has been sent to this country. the Count de Survilliers (Napoleon’s Brother) to whom, generally all new publications of the kind are addressed, has none, & I do not know that any Edition of the Original has ever been printed.I can supply you with the Work in english, of which 2 Volumes have appeared, & 2 more will in a few days, at $10  per vol. in boards—Mr Saml F.. Bradford has published, for our Joint Account, the 25 last Volumes of an Edition of the British Ports, in fifty, originally undertaken by Mitchell, Awes & White; if you desire to have a complete set, or the 25 last Volumes only, I will send them to you at the Prices mentioned in the annexed circular.Wilson’s Ornithology, of Which a few Volumes are Wanting, is also to be completed for the Same Concern to a limited number of copies, if you do not possess that Valuable Work & Wish to add it to your Collection, I Will thank you for your Subscription.Any Books that may be Wanted for the Library of the University of Virginia, I will procure at the lowest commission & on the most moderate terms that can be obtained.With the highest consideration & respect—your hbl servtJohn Laval